Title: To Benjamin Franklin from Jean-Joseph Bedtinger, 17 December 1784
From: Bedtinger, Jean-Joseph
To: Franklin, Benjamin


				
					Monsieur.
					Versailles le 17. Xbre. 1784./.
				
				Je n’ai point l’honneur d’être connu particulieremt. de Vre. Exce. Je n’ai d’autre titre auprès d’Elle que celui de frere et de membre de la Loge du Patriotisme où j’ai eu l’honneur de lui faire ma Cour, lors de l’installation de ce Temple.
				Appuyé de ces titres j’ose prendre la Liberté de recommander aux bontés de Vre. Exce. M. Dupuis négotiant de Dieppe mon parent et très zélé maçon. Il desireroit être revetu de la place de Vice Consul des Etats-unis de l’Amérique dans ce port, et il m’a prié de solliciter Vre. Exce. en sa faveur; si la demande de M. Dupuis n’est point deplacée, Je suplie Vre. Exce. de vouloir bien lui être favorable; Il a les qualités nécessaires pour remplir cette place à la satisfaction de Vre. Exce, d’autant plus qu’il posséde la langue angloise.
				Un des devoirs de la Maçonnerie est d’être utile à ses freres; Je remplis ma tache en recommandant M. Dupuis à Vre. Exce. et je m’estimerai heureux si Elle daigne avoir égard à mes priéres en sa faveur. Je conserverai toute ma vie la plus respectueuse reconnoissance pour ce que Vre. Exce. daignera faire pour lui.
				J’ose me flatter, Monsieur, que Vre. Exce. pardonnera la liberté que je prends de l’importuner et qu’Elle voudra bien m’in-former de ses dispositions en faveur de M. Dupuis afin que je puisse lui en faire part.
				Je suis avec respect, Monsieur De Vre. Exce Le très humble et tres obéissant Serviteur./.
				
					BedtingerCommis des affaires étrangères./.
					
					S. Ex. M. Franklin./.
				
			 
				Notation: Bedtinger, Versailles 17. Xbre. 1784.
			